--------------------------------------------------------------------------------

EXHIBIT 10.4
  
 
UNIT PURCHASE AGREEMENT


This is a Unit Purchase Agreement (this “Agreement”), dated as of August 3,
2010, by and among Live Current Media Inc., a Nevada corporation (the
“Company”), and _________________ (the “Purchaser”).
 
Pursuant to this Agreement:


(i)           the Purchaser is one of several Purchasers who are purchasing up
to 80 Units (as defined below) in the aggregate amount of up to $400,000 (the
“Purchase Price”) at the Closing (as defined in Section 2 below) and


(ii)           the Purchaser is purchasing one Unit at a Purchase Price of
$5,000.  The Unit shall consist of (a) 50,000 shares (the “Shares”) of the
Company’s common stock, par value $0.001 per share (“Common Stock”) and (b) a
Warrant  (the “Warrant”) to purchase 50,000 shares of Common Stock having the
rights and in the form set forth on Exhibit B hereto.  The shares of Common
Stock issuable upon exercise of the Warrants shall sometimes be referred to
herein as the “Warrant Shares”.  The Warrants and the Shares collectively shall
sometimes be referred to herein as the “Units.”


Certain capitalized terms used herein are defined in Article 7.


The parties hereby agree as follows:
 
1.
Purchase and Sale of Units.

 
1.1           Authorization of Units.  On or prior to the Closing, the Company
shall have authorized the sale and issuance to the Purchasers of the Shares, and
the issuance of the Warrants.


1.2           Sale and Purchase of Units.


Subject to the terms and conditions hereof, at the Closing, the Company hereby
agrees to issue and sell to the Purchaser, and the Purchaser agrees to purchase
from the Company, one Unit at a Purchase Price of $5,000 per Unit.


1.3           Additional Offering.  The Purchaser agrees that the Company shall
have the right to sell up to an additional 70 Units (the “Additional Units”) to
other persons pursuant to agreements with terms and conditions substantially
similar to this Agreement; provided, however, that all such Additional Units are
sold on or before the Final Closing Date (as defined below).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.
The Closing; Delivery.

 
2.1           The Closing. The purchase and sale of the Units, and the issuance
of the Shares and Warrants, shall be consummated in a closing (the “Closing”),
which is to take place at the Company’s headquarters, 780 Beatty Street, Suite
307, Vancouver, British Columbia V6B 2M1, upon the satisfaction of all
conditions to Closing set forth in this Agreement; provided, however, that the
final closing shall occur on or before August 31, 2010 (the “Final Closing
Date”).  The “Closing Date” shall be the date that the Purchaser’s funds,
representing the amount due to the Company for the Purchase Price, is
transmitted by wire transfer or otherwise to or for the benefit of the Company.


2.2           Deliveries.  At each Closing,


2.2.1           The Purchaser shall deliver an executed copy of this Agreement.


2.2.2           The Purchaser shall deliver payment in full in the amount of the
Purchase Price for the Unit purchased, which payment shall be in the form of a
check or wire transfer to the Company.


2.2.3           The Company will cause to be issued to the Purchaser the (i)
certificate representing the Shares issued as part of the Unit purchased by the
Purchaser.   Each such Share shall be in definitive form and registered in the
name of the Purchaser against delivery to the Company by the Purchaser of the
items set forth in Sub-Sections 2.2.1 and 2.2.2 above.


2.2.4           The Company will issue the Warrants to the Purchaser.  The
Warrant shall be in definitive form and registered in the name of the Purchaser
against delivery to the Company by the Purchaser of the items set forth in
Sub-Sections 2.2.1 and 2.2.2 above.


2.2.5           The Company shall deliver to the Purchaser (i) an executed
completed Agreement, (ii) the certificates representing the Shares as part of
the Units purchased by the Purchaser and (iii) the Warrant(s).


2.3           Each Closing Identical.  Each Closing shall be upon substantially
identical terms and conditions to those contained herein.  Each Closing may be
effected on or before the Final Closing Date at the Company’s sole election
until all of the Units have been sold.


2.4           Use of Proceeds.  The Purchaser understands that immediately
subsequent to the Closing the Company will have use of the funds; there is no
minimum purchase requirement that must be met before the Company may use the
funds.  The Company agrees that the proceeds from the sale of the Units will be
used for the payment of debt, working capital and general corporate purposes.


3.           Representations and Warranties of the Company.  In order to induce
the Purchaser to enter into this Agreement and to purchase the Units, except as
set forth in the SEC Documents (as defined in Section 3.4) the Company hereby
makes such representations and warranties, as of the date of this Agreement and
of the Closing, to the Purchaser as set forth below.
 
 

 
 
2

--------------------------------------------------------------------------------

 
 
 
3.1           Incorporation. The Company is a corporation validly existing and
in good standing under the laws of the State of Nevada, and is in good standing
as a foreign corporation in each jurisdiction in which the nature of the
business conducted or the character of the property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not result in a Material Adverse
Effect.  The Company has all requisite corporate power and authority to carry on
its business as now conducted and to carry out the transactions contemplated
hereby.  The Company is not in violation of any of the provisions of its
Articles of Incorporation (or other charter document) or By-laws.


3.2           Capitalization.


(a)         The Company is authorized to issue 50,000,000 shares of Common Stock
of which, as of July 12, 2010, 24,442,316 shares were issued and
outstanding.  The Company is committed to issuing an additional 2,500,000 shares
of Common Stock in settlement of a debt and has outstanding options, warrants
and rights convertible into 4,413,098 shares of Common Stock.  The Company has
no other contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of capital stock or
any securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of any of the Units.


(b)         The Company has reserved for the purpose of issuance upon exercise
of the Warrants a number of shares of Common Stock sufficient to cover the
exercise of the Warrants.


3.3           Authorization; Lawful Issuance. All corporate action on the part
of the Company, its officers and directors necessary for the authorization,
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated herein and therein has been
taken.  When executed and delivered by the Company, the Transaction Documents
shall constitute a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally and by general equitable principles.  The Company
has all requisite corporate power and authority to enter into the Transaction
Documents and to carry out and perform its obligations under their respective
terms.  The issuance, sale and delivery hereunder by the Company of the Shares,
the issuance of the Warrants, and the Warrant Shares, pursuant to the terms and
subject to the conditions of this Agreement, have been duly authorized by all
requisite corporate action of the Company.  The Shares and Warrant Shares, when
issued, will be duly and validly issued and outstanding, fully paid and
nonassessable, and not subject to preemptive or any other similar rights of the
stockholders of the Company or others.


3.4           SEC Documents.  The Company has furnished to the Purchaser (either
directly or by providing to the Purchaser instructions to allow the Purchaser to
view the documents filed by the Company on the Securities and Exchange
Commission’s EDGAR website) true and complete copies of the following reports
filed by the Company (collectively, the “SEC Documents”): (i) the annual report
on Form 10-K for the year ended December 31, 2009; (ii) the quarterly report on
Form 10-Q for the period ended March 31, 2010 and (iii) the Company’s Current
Reports on Form 8-K filed after March 29, 2010 (the “Current Reports”).  As of
their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act, and the rules and
regulations promulgated thereunder, and none of the SEC Documents contain any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Securities and Exchange Commission with respect thereto in
effect at the time of filing.
 
 

 
 
3

--------------------------------------------------------------------------------

 
 
3.5           Consents.  Except for (a) the filing and effectiveness of any
registration statement required to be filed by the Company under the Securities
Act pursuant to the terms of this Agreement and (b) any required state “blue
sky” law filings in connection with the transactions contemplated by this
Agreement, all consents, approvals, orders and authorizations required on the
part of the Company in connection with the execution or delivery of, or the
performance of the obligations under, the Transaction Documents, and the
consummation of the transactions contemplated herein and therein, have been
obtained and will be effective as of the date hereof. The execution and delivery
by the Company of the Transaction Documents, the consummation of the
transactions contemplated herein and therein, and the issuance of the Shares,
the Warrants and the Warrant Shares, do not require the consent or approval of
the stockholders of, or any lender to, the Company.


3.6           No Conflict; Compliance With Laws.  Assuming the representations
and warranties of the Purchaser in Section 4 are true and correct:


(a)           The execution, delivery and performance by the Company of the
Transaction Documents, and the consummation of the transactions contemplated
hereby and thereby, including the issuance of the Shares, the Warrants and the
Warrant Shares, do not and will not (i) conflict with or violate any provision
of the Articles of Incorporation (or other charter documents) or By-laws of the
Company, (ii) breach, conflict with or result in any violation of or default (or
an event that with notice or lapse of time or both would become a default)
under, or give rise to a right of termination, amendment, acceleration or
cancellation (with or without notice or lapse of time, or both) of any
obligation, contract, commitment, lease, agreement, mortgage, note, bond,
indenture or other instrument or obligation to which the Company is a party or
by which its properties or assets are bound, except in each case to the extent
such breach, conflict, violation, default, termination, amendment, acceleration
or cancellation does not, and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
a violation of any statute, law, rule, regulation, order, ordinance or
restriction applicable to the Company or any of its properties or assets, or any
judgment, writ, injunction or decree of any court, judicial or quasi-judicial
tribunal applicable to the Company any of its properties or assets.


(b)           Except as otherwise described herein, the Company (i) is not in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company), nor has the Company received written notice of a claim that it is
in default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties or assets is bound (whether or not such
default or violation has been waived) except in each case as does not, and could
not, reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  The Company has issued $286,440 in convertible
promissory notes to five former stockholders of Entity, Inc.  The convertible
promissory notes were due to be paid on May 22, 2010.  Furthermore, in
accordance with the Agreement and Plan of Merger entered into by the Company,
Entity, Inc. and the stockholders of Entity, Inc. on March 25, 2008, the Company
also owes a total of $40,861.60 (the “Cash Payment”) to four former stockholders
of Entity, Inc.  This amount was part of the consideration to be paid to these
stockholders for their shares of Entity, Inc.  The payment was due on May 22,
2009.  Neither the convertible promissory notes nor the Cash Payment have been
paid.


3.7           Brokers or Finders.


The Company has not dealt with any broker or finder in connection with the
transactions contemplated by the Transaction Documents, and the Company has not
incurred, or shall not incur, directly or indirectly, any liability for any
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with the Transaction Documents, or any transaction contemplated
hereby or thereby.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
3.8           OTCBB. The Company's Common Stock is currently quoted, on the
OTCBB.


3.9           Litigation.  Except as otherwise disclosed in the SEC Documents
and herein, there are no pending or, to the Company's knowledge, threatened
actions, suits, claims, proceedings or investigations against or involving the
Company.  The Company has been served with a complaint that was filed on May 14,
2010 in the Circuit Court of Cook County, Illinois County Department, Chancery
Division.  The case is titled “David Jeffs and Richard Jeffs, derivatively on
behalf of Live Current Media, Inc. (plaintiffs) vs. C. Geoffrey Hampson, James
Taylor, Mark Benham and Boris Wertz (defendants) and Live Current Media, Inc.
(nominal defendant)”.  The plaintiffs allege, among other matters, that the
members of the current board of directors breached their fiduciary duties of
loyalty, trust, good faith and due care by failing to properly supervise Mr.
Hampson and that Mr. Hampson breached his fiduciary duties and his employment
agreement by failing to devote the time necessary to manage the Company’s
business and failing to disclose to the members of the former board of directors
his activities relating to other businesses. The plaintiffs have asked the Court
for compensatory damages of no less than $50 million, punitive damages and
attorney’s fees and costs of bringing the action.  On June 29, 2010 the Company
was served with a summons and complaint asking the District Court of the State
of Nevada to issue an injunction ordering the election of directors at a special
meeting of the shareholders.  The action was filed in the Second Judicial
District Court of the State of Nevada in and for the County of Washoe and is
titled “David Jeffs, Susan Jeffs, Carl Jackson and Jodi Sansone, plaintiffs and
stockholders of Live Current Media, Inc. vs. Live Current Media, Inc.,
defendant”.  The Company has scheduled an annual meeting for the purpose of
electing directors on October 12, 2010.


3.10           No Undisclosed Liabilities; Indebtedness.  Since the date of the
latest filed SEC Document, the Company has incurred no liabilities or
obligations, whether known or unknown, asserted or unasserted, fixed or
contingent, accrued or unaccrued, matured or unmatured, liquidated or
unliquidated, or otherwise, except for liabilities or obligations that,
individually or in the aggregate, do not or would not have a Material Adverse
Effect and other than liabilities and obligations arising in the ordinary course
of business.  Except for indebtedness reflected in the SEC Documents, the
Company has no indebtedness outstanding as of the date hereof.  Except as
described in Section 3.6(b) above, the Company is not in default with respect to
any outstanding indebtedness or any instrument relating thereto.


3.11           Title to Assets.  The Company has good and marketable title to
all real and personal property owned by it that is material to the business of
the Company, in each case free and clear of all liens and encumbrances, except
those, if any, reflected in the SEC Documents or incurred in the ordinary course
of business consistent with past practice.  Any real property and facilities
held under lease by the Company are held by it under valid, subsisting and
enforceable leases (subject to laws of general application relating to
bankruptcy, insolvency, reorganization, or other similar laws affecting
creditors' rights generally and other equitable remedies) with which the Company
is in compliance in all material respects.


3.12           Intellectual Property.  The Company is the sole and exclusive
owner of, or has the exclusive right to use, all right, title and interest in
and to all material foreign and domestic patents, patent rights, trademarks,
service marks, trade names, brands, copyrights (whether or not registered and,
if applicable, including pending applications for registration) and other
proprietary rights or information, owned or used by the Company (collectively,
the “Rights”), and in and to each material invention, software, trade secret,
and technology used by the Company (the Rights and such other items, the
“Intellectual Property”), and, to the Company's knowledge, the Company owns and
has the right to use the same, free and clear of any claim or conflict with the
rights of others (subject to the provisions of any applicable license
agreement). There have been no written claims made against the Company asserting
the invalidity, abuse, misuse, or unenforceability of any of the Intellectual
Property, and, to the Company's knowledge, there are no reasonable grounds for
any such claims.
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
3.13           Subsidiaries; Joint Ventures.  Except for the subsidiaries
described in the SEC Documents, the Company has no subsidiaries and (i) does not
otherwise own or control, directly or indirectly, any other Person and (ii) does
not hold equity interests, directly or indirectly, in any other Person.  Except
as described in the SEC Documents, the Company is not a participant in any joint
venture, partnership, or similar arrangement material to its business.


3.14           Private Placement; Communications with Purchaser.  Neither the
Company nor any person acting on the Company's behalf has sold or offered to
sell or solicited any offer to buy the Shares, the Warrants or the Warrant
Shares by means of any form of general solicitation or advertising.  Neither the
Company nor any of its Affiliates nor any person acting on the Company’s behalf
has, directly or indirectly, at any time within the past six months, made any
offer or sale of any security or solicitation of any offer to buy any security
under circumstances that would (i) eliminate the availability of the exemption
from registration under Regulation D under the Securities Act in connection with
the sale or issuance of the Shares, the Warrants or the Warrant Shares as
contemplated hereby or (ii) cause the offering or issuance of the Shares, the
Warrants or the Warrant Shares pursuant to the Transaction Documents to be
integrated with prior offerings by the Company for purposes of any applicable
law, regulation or stockholder approval provisions.  No consent, license,
permit, waiver, approval or authorization of, or designation, declaration,
registration or filing with, the Securities and Exchange Commssion or any state
securities regulatory authority is required in connection with the offer, sale,
issuance or delivery of the Shares, the Warrants or the Warrant Shares other
than the possible filing of Form D with the Securities and Exchange Commission
and the appropriate “blue sky” filings with the states in which sales of the
Units are made.


3.15           Disclosure.  The Company understands and confirms that the
Purchaser will rely on the representations and covenants contained herein in
effecting the transactions contemplated by the Transaction Documents.  All
disclosure provided to the Purchaser regarding the Company, its business and the
transactions contemplated hereby furnished by or on behalf of the Company, taken
as a whole is true and correct and does not contain any untrue statement of
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.  No event or circumstance has occurred or information
exists with respect to the Company or its business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.


4.
Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants to the Company, as to himself only, as follows:



4.1           Foreign Investor.  The Purchaser is not a United States Person (as
defined by Section 770 1(a)(30) of the Code).  The Purchaser hereby represents
that the Purchaser has satisfied himself as to the full observance of the laws
of his jurisdiction in connection with any invitation to subscribe for the Units
or any use of the Transaction Documents, including (i) the legal requirements
within his jurisdiction for the purchase of the Securities, (ii) any foreign
exchange restrictions applicable to such purchase, (iii) any governmental or
other consents that may need to be obtained, and (iv) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale, or transfer of the Securities.  The Purchaser’s subscription
and payment for and continued beneficial ownership of the Securities will not
violate any applicable securities or other laws of the Purchaser’s jurisdiction.


4.2           Ability to Bear Risk.  The Purchaser’s financial condition is such
that he is able to bear all economic risks of investment in the Securities,
including a complete loss of the investment therein.  The Purchaser has
sufficient knowledge and experience in finance and business that he is capable
of evaluating the risks and merits of his investment in the Company.
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 
 
4.3           Investment Intent.  This Agreement is made with the Purchaser in
reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms that he
is acquiring the Units, the Shares, and the Warrant and the Warrant Shares into
which such Warrant may be exercised (collectively, the “Securities”), solely for
his own account and not as a nominee or agent, for investment purposes, with no
present intention of, and not for the purpose of, distributing or reselling any
of the Securities, or any interest therein in violation of applicable securities
laws.


4.4           Disclosure of Company Information. The Purchaser has received and
read all information he, she or it has deemed necessary or appropriate for
purposes of considering his investment hereunder including, without limitation,
the SEC Documents, and has had the opportunity to discuss the Company’s business
with the directors, officers and management of the Company.  The Purchaser has
also had the opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of this investment.  The Purchaser represents
that his decision to purchase the Units hereunder is in reliance solely upon his
own judgment together with the advice of those advisors retained by the
Purchaser, if any, and has been made without any reliance on any recommendation
or endorsement of the Company or any third party with respect thereto.


4.5           Restricted Securities.


4.5.1           The Purchaser has been advised that neither the Units, the
Shares, the Warrants, nor the Warrant Shares have been registered under the
Securities Act or any other applicable securities laws and that Securities are
being offered and sold pursuant to Section 4(2) of the Securities Act and Rule
506 of Regulation D thereunder, and that the Company’s reliance upon Section
4(2) and Rule 506 of Regulation D is predicated in part on the Purchaser
representations as contained herein.  The Purchaser acknowledges that the
Securities will be issued as “restricted securities” as defined by Rule 144
promulgated pursuant to the Securities Act.  None of the Securities may be
resold in the absence of an effective registration thereof under the Securities
Act and applicable state securities laws unless, in the opinion of the Company’s
counsel, an applicable exemption from registration is available.


4.5.2           The Purchaser represents that the Purchaser is acquiring the
Securities for the Purchaser’s own account, and not as nominee or agent, for
investment purposes only and not with a view to, or for sale in connection with,
a distribution, as that term is used in Section 2(11) of the Securities Act, in
a manner which would require registration under the Securities Act or any state
securities laws.


4.5.3           The Purchaser understands and acknowledges that the Securities,
when issued, will bear the following legend:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION OR AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.
 
 
 

 
 
7

--------------------------------------------------------------------------------

 
 
4.5.4           The Purchaser acknowledges that an investment in the Securities
is not liquid and is transferable only under limited conditions.  The Purchaser
acknowledges that such securities must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  The Purchaser is aware of the provisions of Rule 144
promulgated under the Securities Act, which permits limited resale of restricted
securities subject to the satisfaction of certain conditions and that such Rule
is not now available and, in the future, may not become available for resale of
any of the Securities.


4.6   No General Solicitation.  The Purchaser acknowledges that the Company has
not, either directly or indirectly, including through a broker or finder (a)
engaged in any general solicitation, or (b) published any advertisement in
connection with the offer and sale of the Securities.


4.7           Exculpation Among Purchasers.  The Purchaser acknowledges that he
is not relying upon any Person, firm or corporation, other than the Company and
its officers and directors, in making his investment or decision to invest in
the Securities.  The Purchaser agrees that no Purchaser shall be liable to him
or to any other Purchaser for any action heretofore or hereafter taken or
omitted to be taken by any of them in connection with the purchase of the Units.


4.8   Residence.  The Purchaser is resides in British Columbia, Canada.


4.9           Pre-existing Relationship.  The Purchaser has a preexisting
personal or business relationship with the Company.


4.10        Purchases by Group.  The Purchaser represents, warrants and
covenants that he is not acquiring the Units as part of a group within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.


4.11        No Governmental Review.  The Purchaser understands that no federal
or state agency or any other governmental or state agency has passed on or made
recommendations or endorsement of the Securities or the suitability of the
investment in the Securities, nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.


4.12        Correctness of Representations.  The Purchaser represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless the Purchaser otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of each Closing Date.


4.13        Survival.  The foregoing representations and warranties shall
survive the Closing Date until two years after the Closing Date.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
5.
Conditions to Closing.



5.1           Conditions Precedent to the Closing.  The obligations of the
Purchaser to the Company under this Agreement are subject to the fulfillment, on
or before the Closing, of each of the following conditions, unless otherwise
waived:


(a)           The representations and warranties of the Company, as contained in
Section 3 hereof, shall be true and correct in all material respects on and as
of the Closing.


(b)           The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it, on or before the Closing, and shall have
obtained all approvals, consents and qualifications necessary to complete the
purchase and sale described herein.  All actions necessary for the purpose of
authorizing the Company to consummate all of the transactions contemplated
hereby, as applicable to the Company, shall have been taken, including, without
limitation, the issuance of the Units, the issuance of the Shares and issuance
of the Warrant Shares upon exercise of the Warrants.


(c)           All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Units
pursuant to this Agreement shall be obtained and effective as of the Closing.


(d)           All corporate and other proceedings in connection with the
transactions contemplated at the Closing and all documents incident thereto
shall be reasonably satisfactory in form and substance to the Purchaser, and the
Purchaser (or his counsel) shall have received all such counterpart original or
other copies of such documents as reasonably requested.


5.2           Conditions of the Company’s Obligations at the Closing.  The
obligations of the Company to the Purchaser under this Agreement are subject to
the fulfillment, on or before the Closing in which the Purchaser is
participating, of each of the following conditions, unless otherwise waived:


(a)         The representations and warranties of each Purchaser contained in
Section 4 shall be true and correct in all material respects on and as of the
Closing.


(b)         All covenants, agreements and conditions contained in this Agreement
to be performed by the Purchaser on or prior to the Closing, including payment
of the Purchase Price, shall have been performed or complied with in all
material respects.


(c)         All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
6.
Certain Covenants and Agreements.

 
6.1           Transfer of Securities. The Purchaser agrees that he shall not
sell, assign, pledge, transfer or otherwise dispose of or encumber any of the
Shares, the Warrants or the Warrant Shares, except (i) pursuant to an effective
registration statement under the Securities Act, or (ii) pursuant to an
available exemption from registration under the Securities Act (including sales
permitted pursuant to Rule 144) and applicable state securities laws and, if
requested by the Company, upon delivery by the Purchaser of either an opinion of
the Purchaser’s counsel reasonably satisfactory to the Company to the effect
that the proposed transfer is exempt from or does not require registration under
the Securities Act and applicable state securities laws or a representation
letter of the Purchaser reasonably satisfactory to the Company setting forth a
factual basis for concluding that such proposed transfer is exempt from or does
not require registration under the Securities Act and applicable state
securities laws.  Any transfer or purported transfer of the shares of Common
Stock in violation of this Section 6.1 shall be void.  The Company shall not
register any transfer of the shares of Common Stock in violation of this Section
6.1.  The Company may, and may instruct any transfer agent for the Company, to
place such stop transfer orders as may be required on the transfer books of the
Company in order to ensure compliance with the provisions of this Section 6.1.


6.2           Registration of Common Stock.  The Company hereby agrees, at its
expense and within six months of the Final Closing Date, to use commercially
reasonable efforts to file with the Securities and Exchange Commission a
registration statement for the purpose of registering for sale to the public the
Shares and the Warrant Shares.


6.3           Required Approvals.  As promptly as practicable after the date of
this Agreement, the Company shall make, or cause to be made, all filings with
any governmental or administrative agency or any other Person necessary to
consummate the transactions contemplated hereby.


6.4           Form 8-K.  The Company shall file a Current Report on Form 8-K
describing the transactions consummated under this Agreement not later than the
fourth business day after each Closing Date.
 
7.
Definitions.  Terms not otherwise defined in this Agreement are defined below.

 
(a)         “Affiliate” means any Person that, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, a Person, as such terms are used and construed under Rule 144 (as
defined below) and in all cases including, without limitation, any Person that
serves as a general partner and/or investment adviser or in a similar capacity
of a Person.


(b)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and all of the rules and regulations promulgated thereunder.


(c)         Majority Holders” means the holders of at least the majority of the
Shares issued hereunder still outstanding.
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
(d)         “Material Adverse Effect” means any event, occurrence or development
that has had, or that could reasonably be expected to have, individually or in
the aggregate with other events, occurrences or developments, a material adverse
effect on the assets, liabilities (contingent or otherwise), business, affairs,
operations, prospects or condition (financial or otherwise) of the Company.


(e)         “OTCBB” means Over-the-Counter Bulletin Board.


(f)         “Person” (whether or not capitalized) means an individual, entity,
partnership, limited liability company, corporation, association, trust, joint
venture, unincorporated organization, and any government, governmental
department or agency or political subdivision thereof.


(g)         “Rule 144” means Rule 144 promulgated under the Securities Act and
any successor or substitute rule, law or provision.


(h)         “Securities Act” means the Securities Act of 1933, as amended, and
all of the rules and regulations promulgated thereunder.


(i)         “Transaction Documents” means, collectively, this Agreement and the
Warrants.


(j)         “Warrant Shares” means the shares of Common Stock issued or issuable
upon the exercise of the Warrants.
 
8.
Miscellaneous Provisions.

 
8.1           Amendments, Consents, Waivers, Etc.


(a)           This Agreement or any provision hereof may be amended or
terminated by the agreement of the Company and the Majority Holders of the
Units, and the observance of any provision of this Agreement that is for the
benefit of the Purchaser may be waived (either generally or in a particular
instance, and either retroactively or prospectively), and any consent, approval,
or other action to be given or taken by the Purchaser pursuant to this Agreement
may be given or taken by the written consent of the Majority Holders; provided
that (i) the Purchaser may, in writing, waive as to himself only, the benefits
of any provision of this Agreement; (ii) unanimous consent of all of the
Purchasers shall be required to (1) waive any closing condition to this
Agreement; (2) amend this Agreement, and (3) amend this Section 8.1(a)(ii) and
(iii).  The Warrants may not be amended without the consent of the majority of
the holders of the Warrants then issued hereunder.


(b)           No course of dealing between the Company and the Purchaser will
operate as a waiver of the Company’s or the Purchaser’s rights under this
Agreement.  No waiver of any breach or default hereunder will be valid unless in
a writing signed by the waiving party.  No failure or other delay by the
Purchaser or the Company in exercising any right, power, or privilege hereunder
will be or operate as a waiver thereof, nor will any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power, or privilege.
 
 

 
 
11

--------------------------------------------------------------------------------

 
 
8.2           Notices.  All notices, requests, payments, instructions or other
documents to be given hereunder will be in writing or by written
telecommunication, and will be deemed to have been duly given if (i) delivered
personally (effective upon delivery), (ii) mailed by certified mail, return
receipt requested, postage prepaid (effective five business days after
dispatch), (iii) sent by a reputable, established courier service that provides
evidence of delivery and guarantees next business day delivery (effective the
next business day), or (iv) sent by facsimile followed by confirmation,
addressed as follows (or to such other address as the recipient party may have
furnished to the sending party for the purpose pursuant to this Section 8.2):


(a)           If to the Company:


Live Current Media Inc.
780 Beatty Street, Suite 307
Vancouver, British Columbia V6B 2M1
Telephone:  (604) 453-4870
Fax:  (604) 453-4871
Attention: Chief Executive Officer


(b)           If to the Purchaser, to the address of such Purchaser as set forth
on the written records of the Company.


8.3           Counterparts.  This Agreement may be executed by the parties in
separate counterparts, each of which when so executed and delivered will be an
original, but all of which together will constitute one and the same
agreement.  In pleading or proving this Agreement, it will not be necessary to
produce or account for more than one such counterpart.  Each party hereto will
receive by delivery or facsimile transmission a duplicate original of this
Agreement executed by each party, and each party agrees that the delivery of
this Agreement by facsimile transmission will be deemed to be an original of
this Agreement so transmitted.


8.4           Captions.  The captions of Sections or Sub-Sections of this
Agreement are for reference only and will not affect the interpretation or
construction of this Agreement.


8.5           Binding Effect and Benefits.  This Agreement will bind and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.  Except as otherwise provided in this Agreement, the
provisions of this Agreement that are for the Purchaser’s benefit will inure to
the benefit of all permitted transferees of the Securities, and the applicable
provisions of this Agreement that bind the Purchaser will bind all transferees
of the Securities.  Nothing in this Agreement is intended to or will confer any
rights or remedies on any Person other than the parties hereto, permitted
transferees of the Securities, and their respective successors and permitted
assigns.
 
 
 

 
 
12

--------------------------------------------------------------------------------

 
 
8.6           Construction.  The language used in this Agreement is the language
chosen by the parties to express their mutual intent, and no rule of strict
construction will be applied against any party.


8.7           Further Assurances.  From time to time on and after the date
hereof, the parties hereto will promptly execute and deliver all such further
instruments and assurances, and will promptly take all such further actions, as
any of the other parties hereto may reasonably request in order to more
effectively effect or confirm the transactions contemplated by the Transaction
Documents and to carry out the purposes hereof and thereof.


8.8           Severability.  No invalidity or unenforceability of any section of
this Agreement or any portion thereof will affect the validity or enforceability
of any other section or the remainder of such section.


8.9           Entire Agreement.  This Agreement and the Transaction Documents
together with any annexes and exhibits hereto and thereto contain the entire
understanding and agreement among the parties, or between or among any of them,
and supersede any prior or contemporaneous understandings or agreements between
or among any of them, with respect to the subject matter hereof, including any
term sheet or letter of intent relating to the transactions contemplated hereby
and thereby.  No representations or warranties by the Company are made, or shall
be deemed to have been made, at any time or in any manner, whether written or
oral, other than such representations and warranties as expressly set forth in
this Agreement.


8.10         Governing Law.  This Agreement shall be governed by the laws of the
state of Nevada, without reference to its choice of law rules.  The courts of
Nevada will have exclusive jurisdiction over this Agreement, including its
enforcement and any dispute regarding its interpretation and application, and
the parties hereby irrevocably submit to the jurisdiction of those courts for
those purposes.


8.11         Waiver of Certain Damages.  Each party to this Agreement, to the
fullest extent permitted by law, irrevocably waives any rights that they may
have to incidental, consequential or special (including punitive or multiple)
damages or any equitable equivalent thereof or substitute therefor based upon,
or arising out of, this Agreement or any course of conduct, course of dealing,
statements or actions of any of them relating thereto.


Executed and delivered as of the date first above written.
 
 

COMPANY:  LIVE CURRENT MEDIA INC.            By:  /s/ C. Geoffrey
Hampson                                      C. Geoffrey Hampson    Chief
Executive Officer 

 
 

 
 
13

--------------------------------------------------------------------------------

 
                                                                                                                         
PURCHASER SIGNATURE PAGE


The undersigned Purchaser has read the Unit Purchase Agreement dated as of
August 2, 2010 and acknowledges that execution of this Purchaser Signature Page
shall constitute the undersigned’s execution of such agreement.


I hereby subscribe for an aggregate of one Unit at $5,000 per Unit and hereby
deliver good funds with respect to this subscription for the Units.


I am a resident of Vancouver, British Columbia, Canada.
 
 

--------------------------------------------------------------------------------

Please print above the exact name(s) in which the Units are to be held


I acknowledge that the offering of the Units is subject to the Federal
securities laws of the United States and state securities laws of those states
in which the Units are offered, and that, pursuant to the U.S. Federal
securities laws and state securities laws, the Units may be purchased by persons
who do not come within the definition of an “Accredited Investor” as that term
is defined in Rule 501(a) of Regulation D promulgated under the Securities Act
(“Regulation D”), so long as the informational requirements of Rule 502(b)(2)
are met.


By signing below, I represent and warrant that the informational requirements of
Rule 502(b)(2) have been met in that:


●
The information contained in the Annual Report on Form 10-K filed by the Company
with the Securities and Exchange Commission on March 29, 2010 has been provided
to me;



●
The information contained in any reports or documents required to be filed by
the Company under sections 13(a), 14(a), 14(c) and 15(d) of the Exchange Act
since the distribution or filing of the Form 10-K has been provided to me, along
with a brief description of the securities being offered, the use of the
proceeds from the offering, and any material changes in the Company’s affairs
that are not disclosed in the documents furnished;



●
The Company has informed me that no written information was provided by the
Company to any accredited investor that has not also been delivered to me;



●
I have had a reasonable time and the opportunity, prior to my purchase of the
Units, to ask questions and receive answers concerning the terms and conditions
of the offering and to obtain any additional information which the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to verify the accuracy of the information that has been furnished to
me; and

 
●
The Company has advised me that the Units are “restricted securities” and has
advised me of the limitations on resale.

 
 
 
14

--------------------------------------------------------------------------------

 

 
Executed this 3rd day of August, 2010 at Vancouver, British Columbia, Canada.

_______________________________________
Signature (Individual)
 
_______________________________________
(Print Name)


Residence Address:
 
_______________________________________
_______________________________________



Mailing Address:
 
_______________________________________
_______________________________________

 
Tax Identification No.:______________________


Telephone No.:___________________________


Facsimile No.:____________________________


E-Mail Address:
 
_______________________________________
 
 
 
15

--------------------------------------------------------------------------------